United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
O.G., Appellant
and
U.S. POSTAL SERVICE, ALICE POST
OFFICE, Alice, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0399
Issued: July 20, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 10, 2019 appellant filed a timely appeal from a November 8, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish an injury in the
performance of duty on September 17, 2019, as alleged.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

FACTUAL HISTORY
On September 17, 2019 appellant, then a 28-year-old sales and services distribution
associate, filed a traumatic injury claim (Form CA-1) alleging that on that day he suffered a left,
lower back strain when pulling on a postal container while in the performance of duty. On the
reverse side of the claim form, the employing establishment acknowledged by checking a box
marked “Yes” that appellant was injured in the performance of duty, but noted that he had a
preexisting back injury from his previous employment. Appellant stopped work on September 18,
2019 and returned on September 26, 2019.
X-ray views of appellant’s lumbar spine, dated September 18, 2019, were negative and
revealed no evidence of spondylolysis, spondylolisthesis, bone destruction, or fracture.
In an October 2, 2019 development letter, OWCP informed appellant that the evidence of
record was insufficient to establish his claim. It advised him of the type of factual and medical
evidence needed and provided a questionnaire for his completion. OWCP afforded appellant 30
days to submit the necessary evidence.
Dr. Roberto Diaz, a Board-certified specialist in internal medicine, noted in a
September 18, 2019 report that on September 17, 2019 appellant felt a pop in his lower back when
he applied extra force to close a container at work. He indicated that appellant’s lower back pain
radiated down his thigh, leg, and knee. Dr. Diaz examined appellant and diagnosed low back pain
and left-sided sciatica. In an accompanying work status report, he listed appellant’s work
restrictions and indicated that he could return to work with restrictions on September 25, 2019.
In a September 25, 2019 report, Dr. Diaz noted that appellant was experiencing continued
back pain. He reviewed x-rays of appellant’s lumbar spine and diagnosed low back pain and leftsided sciatica. In an accompanying work status report, Dr. Diaz diagnosed lower back strain. He
listed appellant’s work restrictions and advised that they were expected to last through
October 2, 2019.
Dr. Diaz noted in an October 2, 2019 report that appellant had continued lower back pain
radiating to the bilateral lower legs with sporadic numbness and tingling. He examined appellant
and again diagnosed low back pain and left-sided sciatica. In an accompanying work status report,
Dr. Diaz diagnosed lower back strain. He listed appellant’s work restrictions and advised that they
were expected to last through October 16, 2019.
In an October 16, 2019 report, Dr. Diaz noted that appellant was experiencing continued
back pain. He diagnosed low back pain and left-sided sciatica and referred appellant for a
maximum medical improvement (MMI) evaluation. In an accompanying work status report,
Dr. Diaz diagnosed lower back strain. He listed appellant’s work restrictions and advised that they
were expected to last through October 30, 2019.
By decision dated November 8, 2019, OWCP denied appellant’s traumatic injury claim
finding that the factual component of fact of injury had not been established. It explained that the
evidence of record did not support that the incident occurred as alleged. OWCP found that
appellant had not responded to its October 2, 2019 development letter requesting specific factual

2

information as to whether he had any similar symptoms or disability prior to the employment
incident after the employing establishment alleged that he had a previous back injury from prior
employment. It concluded, therefore, that the requirements had not been met to establish an injury
as defined by FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,4 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To determine if an employee has sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Fact of injury
consists of two components that must be considered in conjunction with one another. The first
component is whether the employee actually experienced the employment incident that allegedly
occurred.7 The second component is whether the employment incident caused a personal injury.8
An injury does not have to be confirmed by eyewitnesses in order to establish the fact that
an employee sustained an injury in the performance of duty, but the employee’s statements must
be consistent with the surrounding facts and circumstances and her subsequent course of action. 9
The employee has not met his or her burden of proof to establish the occurrence of an injury when
there are inconsistencies in the evidence as to cast serious doubt upon the validity of the claim.10
Such circumstances as late notification of injury, lack of confirmation of injury, continuing to work
without apparent difficulty following the alleged injury, and failure to obtain medical treatment
may, if otherwise unexplained, cast sufficient doubt on an employee’s statements in determining
whether a prima facie case has been established. An employee’s statements alleging that an injury

3

Supra note 1.

4
S.S., Docket No. 19-1815 (issued June 26, 2020); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).
5

M.H., Docket No. 19-0930 (issued June 17, 2020); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB
312 (1988).
6

S.A., Docket No. 19-1221 (issued June 9, 2020); L.M., Docket No. 13-1402 (issued February 7, 2014); Delores C.
Ellyett, 41 ECAB 992 (1990).
7

R.K., Docket No. 19-0904 (issued April 10, 2020); Elaine Pendleton, 40 ECAB 1143 (1989).

8

Y.D., Docket No. 19-1200 (issued April 6, 2020); John J. Carlone, 41 ECAB 354 (1989).

9

J.K., Docket No. 19-1848 (issued May 29, 2020); Charles B. Ward, 38 ECAB 667, 67-71 (1987).

10

S.S., supra note 4.

3

occurred at a given time and in a given manner is of great probative value and will stand unless
refuted by strong or persuasive evidence.11
ANALYSIS
The Board finds that the case is not in posture for decision.
Appellant filed a traumatic injury claim alleging that he suffered a left, lower back strain
when pulling on a postal container while in the performance of duty on September 17, 2019. He
has provided a single account of the mechanism of injury which has not been refuted by any
evidence in the record. As noted above, a claimant’s statement that an injury occurred at a given
time, place, and in a given manner is of great probative value and will stand unless refuted by
strong or persuasive evidence.12 Appellant has consistently related that he injured his lower back
on September 17, 2019 while closing a container at work which has been confirmed by Dr. Diaz’s
contemporaneous medical reports. The employing establishment also confirmed by checkmark
“Yes” that the alleged injury occurred in the performance of duty. The Board therefore finds that
appellant has established that the September 17, 2019 employment incident occurred in the
performance of duty, as alleged.
As appellant has established that the September 17, 2019 employment incident factually
occurred, the question becomes whether this incident caused or aggravated an injury. Thus, the
Board will set aside OWCP’s November 8, 2019 decision and remand the case for consideration
of the medical evidence of record. The question of whether appellant had a preexisting condition
which was aggravated by the accepted incident should be addressed on remand. Following this
and such further development as deemed necessary, OWCP shall issue a de novo decision
addressing whether appellant has met his burden of proof to establish an injury or condition
causally related to the accepted September 17, 2019 employment incident.
CONCLUSION
The Board finds that appellant has met his burden of proof to establish an incident occurred
in the performance of duty on September 17, 2019, as alleged. The Board further finds that case
is not in posture for decision with regard to whether he has established an injury causally related
to the accepted September 17, 2019 employment incident.

11

M.H., supra note 5; D.B., 58 ECAB 464, 466-67 (2007).

12

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the November 8, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: July 20, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

